            Case 2:21-cv-00627-JHE Document 1 Filed 05/04/21 Page 1 of 3                                 FILED
                                                                                                2021 May-04 PM 01:52
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


LAURA KENT, an
individual,

               Plaintiff,
v.                                                   Civil Action No.


LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON, a corporation,


               Defendant.


                                         COMPLAINT

                                    Introductory Allegations

       1.      Plaintiff, Laura Kent, is a resident citizen of Blount County, Alabama.

       2.      Plaintiff is informed and believes and based on such information and belief alleges

that Defendant, Lincoln Life Assurance Company of Boston (“Lincoln Life”), is a foreign

corporation which at all relevant times has done or transacted business in the Northern District of

Alabama.

       3.      On or about August 6, 2016, Plaintiff was forced to stop working as a result of

chronic migraine headaches. At that time Plaintiff, was and had been employed as an Administrative

Coordinator for Royal Cup, Inc. (“Royal Cup”) for approximately 14 years. As a result of her

migraine headaches, Plaintiff is no longer able to perform the Administrative Coordinator or to do

any other work for which she is qualified by reason of her education, training or experience.

       4.      During said time period, Royal Cup had in force and effect a welfare benefit plan
            Case 2:21-cv-00627-JHE Document 1 Filed 05/04/21 Page 2 of 3




which provided long term disability benefits to its employees through a group policy of insurance

with Lincoln Life. Lincoln Life was the claims administrator for said Plan. Ms. Kent made a claim

under the Plan in accordance with the terms of that Plan, and her benefits were approved. However,

on or about June 8, 2020, her benefits under said Plan were subsequently terminated. Because

Plaintiff’s claims herein involve a claim for welfare benefits provided by her employer, her claims

are governed by the Employee Retirement Income Security Act (“ERISA”).


                                             COUNT I

                                For Denial of Disability Benefits

       5.      Plaintiff adopts and incorporates by this reference paragraphs 1 through 4, inclusive,

of this Complaint.

       6.      On or about August 6, 2016, Plaintiff became disabled within the meaning of the

terms of said Plan, thereby qualifying her for the payment of benefits under that Plan. Plaintiff has

remained disabled under the terms of said Plan since that time.

       7.      Plaintiff complied with all terms of said Plan as a condition precedent to bringing this

suit, including exhausting all of her administrative remedies.

       8.      Defendant's denial of Plaintiff’s benefits under said Plan was wrong, constituted a

breach of Defendant's obligations under the agreement, was a violation of the ERISA, and/or was

arbitrary and/or capricious. As a direct and proximate consequence of Defendant's wrongful

conduct, Plaintiff suffered injuries and damages, including, but not limited to the following:

               (a)     loss of monetary benefits as set forth within the Plan.

       WHEREFORE, Plaintiff demands judgment against Defendant for compensatory damages

and/or equitable relief in an amount to be determined by the Court, plus pre-judgment and post-
           Case 2:21-cv-00627-JHE Document 1 Filed 05/04/21 Page 3 of 3




judgment interest, costs of this suit, and a reasonable attorney’s fee.

                                               John M. Pennington
                                               John M. Pennington, Attorney
                                               Counsel for Plaintiff
                                               1023 Edenton Street
                                               Birmingham, Alabama 35242
                                               (205) 314-5735
                                               Ala. Bar No. ASB-6905-N52J

Serve Defendants Certified Mail
Return Receipt Requested at:

Lincoln Life Assurance Company of Boston
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104
